Citation Nr: 1638632	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral hammer toes.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hammer toes, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued a disability rating of 30 percent for the Veteran's service-connected bilateral hammer toes.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010 and the Veteran filed a substantive appeal (in a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In January 2014, the Board remanded the claim for higher rating to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action. 

As explained below, the record reflects that the Veteran has been unemployed during the period under consideration in this appeal, and suggests that he may be unable to work due to his service-connected bilateral hammer toes.  The Board has therefore expanded the appeal to include the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis, due to the service-connected bilateral hammer toes.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision addressing the claim for an increased rating for bilateral hammer toes is set forth below.  The claim for a TDIU due to service-connected bilateral hammer toes, to include on an extra-schedular basis, is being remanded to the agency or original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Pertinent to the October 23, 2009, claim for increase, the Veteran's has had right foot hammer toes in the second and third digits, and left foot hammer toes in the second, third, and fourth digits; the Veteran also has been assessed with, inter alia, bilateral pes cavus/claw foot.

3.  The schedular criteria are adequate to rate the disability under consideration at all pertinent points.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral hammer toes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5282-5278 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and December 2009 and March 2014 VA examination reports.  Also of record and considered in connection with the claim is the written statements from the Veteran and his representative.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

In a May 2016 brief, the Veteran's representative noted that the Veteran's last VA examination was conducted in March 2014, over two years ago.  The representative indicated that the Veteran's condition had worsened since then and that the "available evidence [was] too old to adequately evaluate the state of the condition."  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  Here, while the Veteran contends that his condition has worsened since the March 2014 VA examination, he asserts that he has "chronic bilateral foot pain and loss of range of motion."  However, the March 2014 VA examination specifically addressed these contentions, and the contemporaneous evidence of record does not suggest a worsening of the disability.  As such, the Board finds the collective evidence from the examination report and treatment records adequate to adjudicate the Veteran's claim.  Id; cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

Pursuant to the Board's January 2014 remand, the AOJ obtained and associated with the claims file outstanding VA treatment records from the Charleston VA Medical Center (VAMC) dated from October 2008 to February 2014, and scheduled the Veteran for a VA foot examination to determine the severity of his bilateral hammer toes.  Thereafter, the AOJ issued a supplemental SOC reflecting the continued denial of the claim, and the Veteran's representative subsequently followed by a waiver of the response period from the Veteran's representative (indicating that there was no further evidence or argument to provide) and a request that the matter be immediately returned to the Board.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).    

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that staged rating of the disability may be appropriate.

Historically, the 30 percent rating for the Veteran's bilateral hammer toes was assigned under DCs 5282-5278, which reference hammer toes and pes cavus, respectively.  See 38 C.F.R. § 4.27.  The rating has been in effect since April 20, 1974.

Under DC 5282, hammer toes of a single digit results in a noncompensable disability rating; and hammer toes of all the toes, unilateral and without claw foot, results in a 10 percent disability rating.

Under DC 5278, a 30 percent rating is warranted for bilateral pes cavus manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus if manifested by marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evidence relevant to evaluation of the Veteran's disability includes VA treatment records dated through February 2014,  VA examination reports dated in December 2009 and March 2014, and the Veteran's own statements.  

VA treatment records dated in June 2009 reflect that the Veteran presented with a knot in the second metatarsophalangeal (MTP) joint of the right foot that was tender to the touch.  It was noted that he experienced pain and cramps in both feet at the MTP joint, which made it difficult to walk.  His medical history was significant for surgery in the bilateral feet over 10 years before at the VA for frostbite and pes cavus.  X-rays that same month showed bilateral pes planus, prior distal amputations with fusion of the right second and third toes, and osteoarthritic changes of the MTP joint of the right second toe.

The report of a July 2009 VA podiatry consultation indicates that a bone knot had formed over the years on the Veteran's feet, which was painful with pressure.  The podiatrist noted that he had pes planus and hammer toes on his left foot but no other foot complaints.  He had extremely low medial arch, full pronation on weight bearing, reducible/flexible hammering of the left second, third, and fourth toes and right second and third toes, as well as distal amputation and atrophy of the right second and third toes with well healed surgical scars and bony exostosis at the base of the MTP joint.  

The report of a December 2009 VA examination report indicates that the Veteran had bilateral hammer toe releases approximately 30 years ago with amputations of the right second and third distal joints.  The Veteran reported that he had daily pain with occasional flare-ups at night that lasted 10 to 15 minutes.  He treated it with Tylenol PM with partial relief, and used shoe inserts, which helped.  He did not have corrective shoes or use a brace, cane, or crutch.  He stated that he was not able to walk more than 15 to 20 minutes, or stand for more than one-and-a-half to two hours.  The Veteran walked with a normal gait, and the examiner noted bilateral pes planus, midline Achilles, no pain on manipulation, and no callosities.  

On examination of the right foot, the examiner observed that the distal portion of the second and third digits had been amputated, and were fixed and inflexible.  On examination of the left foot, hammer toes to the second, third, and fourth digits were noted.  There was tenderness to palpation of the right second and third digits at the site of amputation, but there was no pain on range of motion or additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner diagnosed the Veteran with bilateral pes planus; right foot status-post hammer toes with distal foot release of the third, fourth, and fifth digits, and amputation of the second and third digits; status-post left foot hammer toes of the second, third, and fourth digits; osteoarthritis of the right second toe; and bilateral toe scars.

Thr report of a December 2010 VA podiatry consultation notes that the Veteran had painful callouses on the outside bottom of the right foot and left hammer toes.  He observed that the Veteran had bilateral low medial arches, which was lower on the right; semi reducible/flexible hammer toes of the left second, third, fourth, and fifth digits at the MPT joint and proximal interphalangeal (PIP) joint, and prominent extensor tendons; and amputated second and third right toes at the distal interphalangeal (DIP) joint, with the toes fused, and that his second left toe was elevated and rigid at the MPT joint.  There was pain on palpation and full pronation of the bilateral feet.  He assessed the Veteran with bilateral hammer toes, bilateral pes planus, status-post amputation of the right second and third distal joints with status-post toe fusion, and callous on the right foot.  The Veteran's active list problem included bilateral pes cavus.

VA treatment records dated in April 2012 reflect that the Veteran complained of bilateral foot pain and that he wore orthopedic shoes.  He had pain on palpation over various aspects of his feet; but no clubbing, cyanosis, or edema.  Further, the Veteran's active list problem continued to indicate pes cavus.  In May 2013, the Veteran reported that he continued to have right foot pain with a nodule developing on the top of the foot at the base of his great and second toes.

A March 2014 VA examiner diagnosed the Veteran with Morton's neuroma in the right foot; and hammer toes in the right second and third toes and left second, third, and fourth toes.  The examiner noted that the Veteran had had multiple surgeries to his feet and that he now had burning pain on the bottom of both feet, and pain with weight bearing.  The examiner found no weak foot, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion, or other foot injuries.  He noted that the Veteran had had his right second and third distal toes amputated and fused, bilateral DJD in multiple joints, as well as bilateral metatarsalgia.  He diagnosed the Veteran with bilateral pes planus and mild left-sided hammer toe deformity, fusion of the right second and third toes, and stable osteoarthritic changes of the right second and third MTP joint.  He also noted that the Veteran's degenerative arthritis had been accelerated by the surgery done while on active duty.  The examiner opined that the Veteran's bilateral hammer toes impacted his ability to work because the Veteran had pain with more prolonged standing; and pain and weakness in both feet, which could limit his functional ability during flare-ups since he would have difficulty walking or standing.  

Considering the above-cited evidence of record in light of applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 30 percent is not warranted for service-connected bilateral hammer toes at any point pertinent to the October 23, 2009 date of the claim for increase.

Initially, Board notes that the current 30 percent rating assigned is higher than the maximum schedular rating for hammer toes under DC 5282 (10 percent).  Moreover, with respect rating the disability under DC 5278 for pes cavus, although the  March 2014 VA examiner did not diagnose pes cavus, VA treatment records dated from June 2009 through February 2014 consistently list bilateral pes cavus in the Veteran's active problem lists.  Under DC 5278, the next higher, 50 percent rating for bilateral pes cavus requires evidence of marked contraction of plantar fascia with dropped foot, all toes hammer toes, very painful callosities, and marked varus deformity.  In the present case, while the Veteran reported painful callouses on the outside bottom of his right foot in December 2010, the evidence shows that he did not have marked contraction of the plantar fascia with dropped foot, all toes hammer roes, or marked varus deformity.  To the contrary, the Veteran experienced hammer toes in the right second and third toes and the left second, third, fourth, and fifth toes.  In addition, the March 2014 VA examiner indicated that, other than a mild left-sided hammer toe deformity, Morton's neuroma, and DJD of the right second and third toes, the Veteran had no other foot disorders.  There is no evidence that the Veteran has experienced marked contraction of plantar fascia with dropped foot or marked varus deformity.  Indeed, the evidence shows that the Veteran had a normal gait and did not use any assistive devices to help him ambulate.

As for functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, while the Veteran has subjectively complained of pain, under the diagnostic codes at issue, functional loss due to pain is already contemplated  in the criteria used to evaluate the disability; hence, pain and tenderness, alone, do not provide an additional basis for any higher rating.  See 38 C.F.R. § 4.71a, DC 5278-5282.  See also DeLuca, 8 Vet. App. at 204-7.  Moreover, the December 2009 VA examiner specifically stated that there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetition.  While the Board acknowledges that the March 2014 VA examiner found that the Veteran could be limited in his functional ability during flare-ups due to pain with walking or standing, he Veteran is nevertheless able to stand and walk on his feet, and his functional limitations are not shown to be so disabling as to meet the criteria for the next higher rating under Diagnostic Code 5278.  As such, a higher disability rating is not warranted on the basis of painful motion and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 

The Board also finds that no other diagnostic code alternatively provides a basis for any higher or additional rating for the Veteran's bilateral hammertoes disability.  In the absence of evidence of associated bilateral weak foot (DC 5277), hallux valgus (DC 5280), hallux rigidus (DC 5281), malunion or nonunion of tarsal nor metatarsal bones (DC 5283), or other foot injuries (DC 5284), evaluation of the disability under any of these diagnostic codes is not warranted.  While the Veteran has been assessed with metatarsalgia (Morton's disease) (DC 5279), the highest rating for unilateral or bilateral disability is 10 percent, which is below the Veteran's current rating, and there is no indication that the Veteran has distinct , functional impairment due to that disability that had not already been contemplated in the assigned 30 percent rating.   The Veteran has also been diagnosed with bilateral pes planus/flat feet, he is not currently service-connected for this disability, and there is no indication that pes planus is in any way related to his hammertoes; hence, evaluation of the current disability by analogy to pes planus (under DC 5276 ) is not appropriate.   Finally, to the extent that the Veteran may experience arthritis in the toes affected by hammertoes, arthritis is rated on the basis of limitation of motion of part affected, and as limitation of motion is a factor for consideration under DC 5278, such limitation is already contemplated in the assigned 30 percent rating.  The Board points out that rule against pyramiding provides that evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  See C.F.R. § 4.14 .

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the  October 2009 claim for increase has the Veteran's bilateral hammer toes been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Compensation and Pension Director (C&P Director) for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hammer toes at all pertinent points of the appeal.  As discussed above, a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's hammer toes symptomatology is contemplated by the rating criteria, to include those symptoms, such as pain and tenderness, which are not specifically enumerated.  Also, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's bilateral hammer toes are appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability, pursuant to Hart, and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).


ORDER

A disability rating in excess of 30 percent for bilateral hammer toes is denied.


REMAND

The Board finds that further AOJ action on the matter of the Veteran's entitlement to a TDIU due to his bilateral hammertoes disability is warranted. 

In case, on March 2014 VA examination, the examiner stated that the Veteran's foot disability impacted his ability to work because he had pain with more prolonged standing, and the pain and weakness in both his feet could limit his functional ability during flare-ups as he would have difficulty walking or standing.  As such, the Board finds that a claim for TDIU due to service-connected bilateral hammer toes has been raised by the record.  See Rice, supra.

The December 2009 VA examiner indicated that the Veteran had been unemployed since about 2002 when he retired for reasons not related to his feet.  However, an August 1976 letter proposed separating the Veteran from his place of employment as a carpenter because his foot disability made it so he could not meet the physical requirement involved in performing his duties, which involved working on ladders or scaffolding, heavy lifting, and standing and climbing using both arms and legs.  The December 2009 VA examiner also noted that the Veteran could not walk more than 15 to 20 minutes or stand for longer than one-and-a-half to two hours.  Further, the March 2014 VA examiner found that the Veteran's service-connected hammer toes impact his ability to work due to pain when standing and walking.

Under the applicable criteria, TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  However, a total rating may nonetheless be granted on an extra-schedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Here, the Veteran's service-connected disability does not meet the percentage requirements for a schedular TDIU at any time, as the Veteran's rating is less than 60 percent.  However, the collective evidence of record suggests that the Veteran has been unemployed since around 2002 and his service-connected bilateral hammer toes may prevent him from securing or following a substantially gainful occupation.  The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is competent evidence suggesting that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disability.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the remaining matter on appeal for additional development, to include referral of the claim to the appropriate first line authority-C&P Director-for a determination as to the Veteran's entitlement to an extra-schedular TDIU from October 23, 2009. 

Prior to undertaking the above-noted action, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide pertinent information and/or evidence pertinent to the matter of his entitlement to an extra-schedular TDIU from October 23, 2009.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide a completed VA Form 21-8940 and that he provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

As for VA records, the record indicates that the Veteran receives VA outpatient treatment from the Charleston VAMC for his bilateral hammer toes, and the most recent VA outpatient treatment of record is dated from February 2014.  Thus, any additional, outstanding VA treatment records should be associated with the file. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 and ask him to complete it.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Obtain from the Charleston VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to the C&P Director the matter of the Veteran's entitlement to an extra-schedular TDIU due to hammertoes.  

The Director should be asked to consider all of the evidence of record-to include the August 1976 proposed separation due to disability, the December 2009 VA examiner's statement indicating the Veteran's difficulties standing and walking, and the March 2014 VA examiner's statement that the Veteran's bilateral hammer toes impact his ability to work-to make a specific determination as to whether the evidence establishes that, at any point pertinent to October 23, 2009, the Veteran's service-connected bilateral hammer toes rendered him unable to secure or follow a substantially gainful occupation, so as to warrant an award of extra-schedular TDIU.
 
7.  After completing the above, and any additional action deemed warranted, adjudicate the Veteran's claim for an extra-schedular TDIU due to his service-connected hammer toes disability, in light of all pertinent evidence and legal authority.
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


